COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  PAUL JOHNSON,                                               No. 08-20-00234-CV
                                                  §
                 Appellant,                                      Appeal from the
                                                  §
  v.                                                            21st District Court
                                                  §
  BASTROP CENTRAL APPRAISAL                                 of Bastrop County, Texas
  DISTRICT,                                       §
                                                                 (TC# 1560-21)
                 Appellee.                        §

                                           ORDER

       The Court has considered Appellant’s Motion for Rehearing and concludes that the motion

should be DENIED.

       IT IS SO ORDERED THIS 13TH DAY OF OCTOBER, 2022.



                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.